Case: 3:20-cv-00029-GFVT Doc #: 22-4 Filed: 05/20/20 Page: 1 of 7 - Page ID#: 181

Sik aa plage
pp Cer
a

.

ue

Ba ai

cs
: ronson
pcos cia

 
Case: 3:20-cv-00029-GFVT Doc #: 22-4 Filed: 05/20/20 Page: 2 of 7 - Page ID#: 182

een

ee

ee
age

ae
Hat
ee

_

 
Case: 3:20-cv-00029-GFVT Doc #: 22-4 Filed: 05/20/20 Page: 3 of 7 - Page ID#: 183

ATTACHMENT TO SUBPOENA AND CEVEL INVESTIGATIVE DEMAND
INSTRUCTIONS AND DEFINITIONS
DEFINITIONS

“You” refers to the individual or entity identified on the Amazon platform 4s seller
ASDC8NLMLGD&C, and any person acting an behalf of such person or entity making decisions
regarding the pricing matters discussed herein.

“Document” refers to any reeord of information of any type. including written, electronic. graphic.
handwritten, ete. includes bat isnot limited to invoices, receipts, notes, emai] and
correspondence. ‘ ,

“Identify” with respect to a person or company means to list name of contact person, name of
company, address and phone number. With respect to a document, “identify” means to list the
date, title, type (ener, email, invoice. etc.), author and recipients. For documents that are provided
to the Attamey General's office -with your responses, and indicated as responsive to a specific
numbered question, vou do not need to Hist all the identifying information.

ENSTRUCTIONS
-a. Answer each request separately and fully in writing and under oath,

b.  Asaconvenience, defined terms may be capitalized and/or In boid font, but the presence or
absence of capitalization or bold font does not alter or reduce the meaning of such terms.

c. In answering the requests, furnish all information or documents known by You. or available
io You, or in Your possession, direction, custody or control, regardless of how the
information was obtained or whether such information is hearsay or otherwise admissible
evidence, ,

d. Exercise due diligence In answering each request and securing all information with which to
answer each request. If You cannot answer a request fully and completely afier exercising
due diligence. then answer the request to the extent passible. specifying the basis for Your
inability to answer the remainder and detailing Your attempts to secure thé unknown
information,

e, A request that seeks information contained in whole or in pari within a document, or that
seeks the identification of any document, may be answered by furnishing a copy of such
document, identifying the document and specifying the portions) of the document
containing the requested information.

f All answers should include attachments of as many pages as are necessary io fully and
completely respond. and should be identified by the number corresponding to each request
as set forth below,
ARH A be RET, 2

an

Se Th er gS MM IM A AE AE UA at at:

 

Case: 3:20-cv-00029-GFVT Doc#: 22-4 Filed: 05/20/20 Page: 4 of 7 - Page ID#: 184

   

g. All requests relate to all employees, agents. representatives, successors, assigris. princi pais,
officers and directors, jointly and severally. while acting personally. of through the
corporation or any other business entity or form, whose acts, practices. or peices are
directed, formulated or controlled by You.

REQUESTS

 

lL. Identify, by day and each specific product. the price you charged for hand sanitizers
Ue . nae

and respirators, offered for resale on the Amazon sales platform from February }5. 2020 through
nee

~ March 25, 21120.

2. State the basis behind every price change vou made to hand sanitizers and
respirators, offered for resale otf the Amazon sales platform from February 15, 2020 through
March 25, 2020. For each price increase that you contend was related to an increase in your cost,
describe the nature of such increase. and identify all documents that substantiate your claim.

3. Produce all documents relating to yout) purchases’ sales bf hand sanitizers and
respirators, offered for resale on the Amazon sales platform from February 15, 2020 through

March 25, 2020.

4. Produce all decuments relating to the supply and demand of hand sanitizers and

_ respirators, offered for resale on the Amazon sales platform from February 15, 2620 through

March 25, 2020. including correspondence, recordkeeping and any sources you relied on in
making pricing decisions during that period.
5, Produce all documents relating to the retail prices you charged for hand sanitizers

and respirators, offered for resale.an the Amazon sales platform from February 15, 2020 through

March 25, 2020, including any documents upon which you rely to Justify any price increases that

may have occurred.

6. For each sale you made of hand sanitizers and respirators through the Amazon sales
Case: 3:20-cv-00029-GFVT Doc #: 22-4 Filed: 05/20/20 Page: 5 of 7 - Page ID#: 185

platform from February 15, 2020 through March 23. 2020. identify for each specific product: {a}

the date of the sale; (b) the name, residence/location, and contact information of cach buyer of
such product; and (¢) the total cost paid by the buyer for each transaction, broken down by
individual components.

7. . Produce all documents relating tv each sale you made of hand sanitizers and
respirators through the Amazon sales platform from February 15, 2020 through March 25, 2020,
which identify, for each specific product:-(a) the date of the sale: (b) the name, residence/location,

and contact information of each buyer of such product: and (c} the total cost paid by the buyer for
each transaction, broken down by individual components.

8. Produce all decurments you identified in your responses to the questions above.

There is a continuing obligation to disclose pursuant to this CID.

STATE OF }
COUNTY OF | }
L, declare under oath, subject to the penalty of

 

perjury, that the foregoing statements are true, to my knowledge or belief.

Signature:

 

Subscribed, sworn to and acknowledged before me by
fname), {title}, on behalf of . on

 

3

My Commission expires:

 

Signature:
Print Name:
Title:

 

 

 
Case: 3:20-cv-00029-GFVT Doc-#: 22-4 Filed: 05/20/20 Page: 6 of 7 - Page ID#: 186

 

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort 2026-245
Kentucky March 26, 2020

STATE OF EMERGENCY RELATING TO
THE PROHIBITION AGAINST PRICE GOUGING

WHEREAS, on March 6, 2020, a case of the novel coronavirus (COVID-19) was
confirmed in the Commonwealth; and

WHEREAS, this condition continues to endanger public health and safety, and

WHEREAS, state and local governments share responsibility for protection of
public health, safety, and security and for taking appropriate actions to ensure the provision
of essential public services; and

WHEREAS, I, Andy Beshear, Governor of the Commonwealth of Kentucky, by
virtue of the authority vested in me by the Constitution of the Commonwealth of Kentucky
and by Chapter 39A of the Kentucky Revised Statutes, did on March 6, 2020, declare by
Executive Order 2020-215 that a State of Emergency exists in the Commonwealth of
Kentucky effective March 6, 2020; and

WHEREAS, I, Andy Beshear, Governor of the Commonwealth of Kentucky, by
virtue of the authority vested in me by the Constitution of the Commonwealth of Kentucky
and Chapter 367 of the Kentucky Revised Statutes, did on March 7, 2020, declare by
Executive Order 2020-216 that a State of Emergency exists in the Commonwealth of
Kentucky and implemented the provisions of KRS 367.372, et seq., as to the sale of goods
and services, to prohibit price gouging; and

WHEREAS, as the State of Emergency continues in the Commonwealth, I am
empowered by the Constitution of the Commonwealth of Kentucky and Chapter 367 of the
Kentucky Revised Statutes to continue to implement certain provisions of law aimed
toward protecting Kentucky Consumers: | |

NOW, THEREFORE, I, Andy Beshear, Governor of the Commonwealth of

Kentucky, by virtue of the authority vested in me by the Constitution of the Commonwealth
Case: 3:20-cv-00029-GFVT Doc#: 22-4 Filed: 05/20/20 Page: 7 of 7 - Page ID#: 187

 

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort 5
2020-245
Kentucky March 20, 2026

of Kentucky and Chapter 367 of the Kentucky Revised Statutes, do hereby renew the
implementation of the provisions of KRS 367.372, et seq., as to the sale of goods and

services, and do hereby Order and Direct that:

|. No person, within the meaning of KRS 446.010, shall sell or offer to sell any
good or service delineated in KRS 367.374(1)(b) at a price grossly in excess of
the price prior to the declaration by Executive Order 2020-215 on March 6,
2020, that a Statewide State of Emergency exists in the Commonwealth of
Kentucky.

2. The foregoing is subject to the qualifications and limitations set forth otherwise
in KRS 367.372, er seq., with regard to increased cost to sellers inter alia,

3. Any person who violates the provisions of KRS 367.372. ef seg., as
implemented by this Order, shall be subject to the penalties set forth in KRS
367.378 or other applicable law.

4. Upon the effective date of this renewal, the Division of Emergency
Management shall immediately notify the public and those registered with the
Division for the purpose of receiving notice of the implementation, renewal, or
termination of the provision of this Order relating te. KRS 367.374. The
Division shall notify the public by any means available, including the
Division’s Web site, news media, and electronic mail. Any person or trade
association may register with the Division for the purpose of receiving
notification.

This Order shall be effective upon the expiration of Executive Order 2020-216 on
March 22, 2020, This Order shali be in effect for the duration of the State of Emergency
herein referenced, but shall expire after 15 days from the effective date and notice of
implementation and shall be subject to renewal thereafter, subject to applicable law, if
necessary to protect the lives, property, or welfare of the citizens of the Commonwealth
of Kentucky .

 

ft ‘ i
mw Aiea. ;
MICHAEL G, ABDAN

Secretary of State
